Case 1:20-cv-00272-TSK-MJA Document 29 Filed 09/21/21 Page 1 of 2 PageID #: 125




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  CLARKSBURG

 CHARLES PRICE and DIANA PRICE,
 husband and wife,

                Plaintiffs,
 v.                                                    Civil Action No. 1:20-CV-272
                                                       (JUDGE KLEEH)
 EXTREME PLASTICS PLUS, LLC,

                Defendant.

      MEMORANDUM OPINION AND ORDER DENYING AS MOOT DEFENDANT’S
        MOTION TO STRIKE EXPERT WITNESS DISCLOSURES [ECF NO. 21]

        This matter is before the undersigned pursuant to a Referral Order [ECF No. 24] entered

 by Honorable United States District Thomas S. Kleeh on September 1, 2021. By this Referral

 Order, Judge Kleeh referred Defendant’s Objection to and Motion to Strike Plaintiffs’ Untimely

 and Deficient Expert Witness Disclosures [ECF No. 21] to the undersigned for a hearing and

 disposition. To this end, the undersigned also is in receipt of Plaintiffs’ response in opposition to

 the motion [ECF No. 22] and their memorandum in support of their response. [ECF No. 23]. The

 undersigned scheduled the matter for hearing for September 9, 2021 [ECF No. 26] and then

 rescheduled the matter for hearing on September 21, 2021. [ECF No. 27].

        Defendant challenges Plaintiffs’ designation of experts on the issue of liability, but does

 not challenge Plaintiffs’ designation of experts on the issue of damages. Defendant argues that

 Plaintiffs’ designation of liability experts is untimely. Plaintiffs do not dispute that such

 designation is untimely, but argue that certain reasons for delay were either beyond their control

 or otherwise excusable. During the hearing on September 21, 2021, the Court noted the deadline

 for discovery completion under the presently operative Scheduling Order [ECF No. 18] is

 relatively soon, December 1, 2021. Thus, the undersigned noted that absent Plaintiffs seeking and

                                                  1
Case 1:20-cv-00272-TSK-MJA Document 29 Filed 09/21/21 Page 2 of 2 PageID #: 126




 obtaining necessary amendments to the Scheduling Order, any extension of time for Plaintiffs to

 disclose expert reports and related information would need to happen quickly in order for

 Defendant to have a fair opportunity rebut the same.

         Defendant’s counsel stated on the record that Defendant had not retained an expert on the

 issue of liability, and would not be retaining such an expert if Plaintiffs were not naming any.

         At the hearing on September 21, 2021, after a recess, Plaintiffs’ counsel ultimately advised

 the Court that Plaintiffs have elected to not designate expert(s) on the issue of liability. The Court

 inquired of Defendant’s counsel as to whether such development would render Defendant’s motion

 moot. Defendant’s counsel stated that it would.

         Accordingly, based on the foregoing, Defendant’s motion [ECF No. 21] is DENIED as

 moot.

         It is all so ORDERED.

         The Court directs the Clerk of the Court to provide a copy of this Order to any parties who

 appear pro se and all counsel of record, as provided in the Administrative Procedures for Electronic

 Case Filing in the United States District Court for the Northern District of West Virginia.

 DATED: September 21, 2021.




                                                   2
